Citation Nr: 1720306	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  13-12 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.  

2.  Entitlement to a nonservice-connected disability pension.


ATTORNEY FOR THE BOARD

Jaime M. Porter, Associate Counsel


INTRODUCTION

The Veteran had active service in the Army from July 1972 to April 1973.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction over the case was subsequently transferred to the VA RO in Oakland, California.     
 
In December 2015, the Board remanded these matters to the RO for additional development.  The requested development has been completed, and no further action is necessary to comply with the Board's remand directives.  Therefore, the Board may proceed with adjudication of these issues.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  Clear and unmistakable evidence demonstrates that the Veteran had an acquired psychiatric disorder at the time of his entrance into active military service.  

2.  Clear and unmistakable evidence demonstrates that the Veteran's preexisting psychiatric disorder was not permanently aggravated beyond normal progression by active service.  

3.  The Veteran is not 65 years of age or older and is not permanently and totally disabled from nonservice-connected disability.  


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2016).

2.  The criteria for nonservice-connected pension have not been met.  38 U.S.C.A. §§ 1513, 1521, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.3 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service Connection

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may also be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 2014); 38 C.F.R. § 3.304(b) (2016).  Only such conditions as are recorded in examination reports are considered as noted.  38 C.F.R. § 3.304(b).  

When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry and the presumption of soundness arises.  The burden then shifts to VA to rebut the presumption of soundness with clear and unmistakable evidence that the veteran's disability both preexisted and was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 C.F.R. § 3.304(b) (2016).  If this burden is met, then the veteran is not entitled to service-connected benefits, and, conversely, where the presumption is not rebutted, the veteran's claim is one for service connection, and not aggravation.  Wagner, 370 F.3d at 1096.  

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2016).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  This includes medical facts and principles that may be considered to determine whether the increase is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b).  

In this case, the Veteran seeks service connection for an acquired psychiatric disorder variously diagnosed as schizophrenia, schizoaffective disorder in partial remission, and schizotypal personality disorder.  

Initially, the Board must determine whether a preexisting condition was noted on the Veteran's entry into service.  On his November 1971 Report of Medical History, prior to active service, the Veteran wrote "poor health - mental distortion" and endorsed frequent trouble sleeping, depression or excessive worry, nervous trouble of any sort, attempted suicide, and sleepwalking.  On his November 1971 Report of Medical Examination, the Veteran was deemed psychiatrically normal following clinical evaluation.  However, there is a notation of "psychiatric problems" and that a psychiatric consultation was ordered.  

In a November 1971 opinion, the Army's consulting psychiatrist, Dr. P. L., described the Veteran as a young man "lost in terms of finding his own identity and his own goals in life," which resulted in some anxiety features.  However, Dr. P. L. concluded that there was no major pathology and no mental illness present such as would make the Veteran unqualified for military service.  Specifically, he stated that the Veteran showed no evidence of any psychosis and no real evidence of any major depression.  A May 1972 statement by the Chief Medical Officer of the Armed Forces Examining and Entrance Station (AFEES) adopted the findings of Dr. P. L. and found the Veteran fit for military duty with his profile unchanged.  In June 1972, the AFEES Commanding Officer also concluded that the Veteran was medically qualified for service.  

Absent clinical findings or a diagnosis, the reference to "psychiatric problems" on the Veteran's pre-induction Report of Medical Examination does not constitute a condition "noted" at entrance.  Because he was deemed psychiatrically normal on clinical evaluation at induction, and this finding was affirmed following a psychiatric consultation, the presumption of soundness at entry to service attaches to the Veteran's psychiatric condition.  38 C.F.R. § 3.306 (2016).  Thus, in order to rebut the presumption of soundness, VA must prove by clear and unmistakable evidence both that the Veteran's acquired psychiatric disorder existed prior to service and that it was not aggravated therein.  See VAOPGCPREC 03-2003 (July 16, 2003). 

With regard to whether the Veteran has an acquired psychiatric disorder that preexisted service, the record contains a letter from the Veteran's treating psychiatrist, Dr. J. B., dated November 1971.  According to Dr. J. B., the Veteran received treatment for a depressive psychotic reaction with suicidal drive from November 1970 to May 1971.  This treatment included hospitalization and different types of psychotherapeutic approaches.  Dr. J. B. described the Veteran as subject to breakdown under very strict pressure due to emotional instability.  He also recommended deferment of the Veteran's entry into service, noting that the military environment could easily cause the Veteran to break down.  

The Veteran's service medical records show that he sought mental health treatment during service.  According to a November 1972 treatment note, he had been unable to sleep for approximately one week.  The Veteran was sent for a mental hygiene consultation, which noted a history of a nervous breakdown in 1970.  In January 1973, the Veteran requested sleeping pills due to his inability to sleep, and in February 1973, he sought treatment for nervousness, inability to sleep, and tightness in his stomach.  The Veteran was referred for a psychiatric evaluation in March 1973 due to "impulsive behavior."  It was noted that he became agitated, irrational, violent, and hostile in his unit upon being ordered to deploy to Germany.  The examining psychiatrist, Dr. G. B., diagnosed the Veteran with schizoid personality, described as chronic, severe, and manifested by seclusiveness and autistic thinking.  Dr. G. B. recommended that the Veteran be administratively separated from service, as he had a tendency to decompensate with violent rage when under stress.  The Veteran separated from service in April 1973 with an honorable discharge for medical reasons.  

A VA medical examination and opinion was obtained in August 2016.  Upon review of the relevant evidence, notably the November 1971 opinion of Dr. J. B. and records of the Veteran's mental health treatment prior to and during service, the examiner opined that the Veteran has a schizoaffective disorder that clearly and unmistakably existed prior to active service.  The Board finds the August 2016 VA opinion probative, as it is based on a thorough review of the Veteran's claims file and medical history, and the examiner provided an adequate rationale for the conclusion reached.  The record also contains July 2009 and April 2013 VA medical opinions indicating that the Veteran's psychiatric disorder preexisted service.  However, the Board notes that those opinions are not probative, as they do not address whether the Veteran's psychiatric disorder clearly and unmistakably preexisted service, which is the standard required to rebut the presumption of soundness.  Thus, on the basis of the highly probative August 2016 VA opinion, the Board concludes that the Veteran's schizoaffective disorder clearly and unmistakably preexisted service.  

The question remaining for consideration is whether the Veteran's schizoaffective disorder was clearly and unmistakably not aggravated during active service.  The August 2016 VA examiner opined that the Veteran's psychiatric disorder was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  The examiner explained that given the Veteran's functional impairment prior to military service, subsequent periods of decompensation likely would have occurred with or without service.  In this regard, the examiner cited to Dr. J. B.'s opinion that the Veteran would likely breakdown under very strict pressure due to his emotional instability and to examples of breakdowns during and after service due to stressful conditions.  Again, the Board finds the August 2016 opinion probative, as it is based on a review of the Veteran's claims file, is consistent with the medical evidence of record, and is accompanied by a sufficient explanation.  

The April 2013 VA examiner opined that aggravation during service beyond normal progression was unlikely since the Veteran was hospitalized for mental health issues both before and after service.  However, as this opinion does not address whether the evidence is clear and unmistakable with regard to aggravation, it is not probative.  The July 2009 VA examiner's opinion with regard to aggravation is likewise not probative.  Although the examiner concluded that stress from military service aggravated the Veteran's pre-military "characterological problems," this opinion does not take into consideration the medical evidence of record regarding the Veteran's pre-service psychiatric condition.  Thus, the Board relies on the highly probative August 2016 VA opinion in concluding that the Veteran's preexisting schizoaffective disorder clearly and unmistakably was not aggravated beyond its natural progression during service.  

The Board has considered the Veteran's assertions that his acquired psychiatric disorder was either aggravated by his active service or had its onset therein.  Although lay persons are competent to provide opinions on some medical issues, whether a preexisting disorder was aggravated beyond its natural progression falls outside the realm of common knowledge of a layperson.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board readily acknowledges that the Veteran is competent to report on his psychiatric symptoms.  However, he has not been shown to possess the medical training, expertise, or credentials necessary to render an opinion regarding onset or aggravation of an acquired psychiatric disorder.  Accordingly, the Veteran's lay statements are not competent evidence with regard to whether his schizoaffective disorder preexisted military service and was not aggravated beyond its natural progression therein.  

As there is no competent medical evidence of record to support the Veteran's claim for service connection for an acquired psychiatric disorder, the preponderance of the evidence is against the claim, and the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Non-Service Connected Pension

A pension is payable to veterans of a period of war because of nonservice-connected disability or age.  Basic entitlement exists if the veteran served in the active military, naval, or air service for 90 days or more during a period of war; is 65 years of age or older, or is permanently and totally disabled from nonservice-connected disability, not the result of the veteran's willful misconduct; and meets certain net worth and annual income requirements.  38 U.S.C.A. §§ 1513, 1521; 38 C.F.R. § 3.3. 

A veteran is considered permanently and totally disabled if the Veteran is any of the following:  (1) a patient in a nursing home for long-term care because of disability; (2) disabled as determined by the Commissioner of Social Security for the purpose of any benefits administered by the Commissioner; (3) unemployable as a result of disability reasonably certain to continue throughout the life of the person: or (4) suffering from any disability which is sufficient to render it impossible for the average person to follow a substantially gainful occupation, but only if it is reasonably certain that such disability will continue throughout the life of the person, or any disease or disorder determined by VA to be of such a nature or extent as to justify a determination that persons suffering from that disease or disorder are permanently and totally disabled.  38 C.F.R. § 3.3(a)(3)(vi)(B).

In this case, service personnel records show that the Veteran served on active duty in the Army for more than 90 days during the Vietnam Era.  Therefore, the Veteran meets the service requirement.

However, the evidence does not support a finding that the Veteran is 65 years of age or older.  The Veteran's DD Form 214 reflects a birthdate of October 14, 1952.  As the Veteran is currently 64 years old, he does not qualify for nonservice-connected pension on the basis of age.  

In addition, the evidence of record is negative for any indication that the Veteran is permanently and totally disabled due to a nonservice-connected disability.  There is no evidence that the Veteran receives Social Security disability benefits or is a patient in a nursing home.  Moreover, the medical evidence of record does not demonstrate that the Veteran is unemployable or has a disability that would render the average person unable to follow a substantially gainful occupation.

One way for a veteran to be considered permanently and totally disabled for pension purposes is to satisfy the "average person" test.  See 38 U.S.C.A. § 1502(a) (West 2014); 38 C.F.R. § 4.15 (2016); Brown v. Derwinski, 2 Vet. App. 444(1992); Talley v. Derwinski, 2 Vet. App. 282 (1992).  To meet this test, the veteran must have the permanent loss of use of both hands or feet, or one hand and one foot, or the sight of both eyes, or be permanently helpless or permanently bedridden; or the permanent disabilities must be rated, singly or in combination, as 100 percent. The Board finds that based on the evidence of record, the Veteran does not meet any of those criteria.

Alternatively, all veterans who are basically eligible for pension benefits and who are unable to secure and follow a substantially gainful occupation by reason of disabilities, which are likely to be permanent, shall be rated as permanently and totally disabled.  For the purposes of entitlement to pension benefits, the permanence of the percentage requirements of 38 C.F.R. § 4.16 is a requisite.  The percentage requirements of 38 C.F.R. § 4.16 are as follows:  if there is only one disability, this disability shall be ratable at 60 percent or more; if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more with sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16 (2016).  When the percentage requirements are met, and the disabilities involved are of a permanent nature, a rating of permanent and total disability will be assigned if the veteran is found to be unable to secure or follow substantially gainful employment by reason of such disability.  Prior employment or unemployment status is immaterial if in the judgment of the rating board the veteran's disabilities render him or her unemployable.  See 38 C.F.R. § 4.17 (2016). 

Where the evidence of record establishes that an applicant for pension who is basically eligible fails to meet the disability requirements based on the percentage standards of the Rating Schedule, but is found to be unemployable for reason of his disabilities, age, occupational background, and other related factors, a permanent and total disability rating for pension purposes may be assigned on an extraschedular basis.  See 38 C.F.R. §§ 3.321(b), 4.17(b) (2016).

The Veteran was provided VA examinations in July 2009, April 2013, and August 2016.  In July 2009, the Veteran informed the VA examiner that he was about to complete a Master's in Fine Arts degree; worked as a substitute teacher an average of four days per month; and was an accomplished mural painter.  He reported that he was able to work effectively as a teacher and generally got along with others.  The examiner noted that the Veteran exhibited some mild idiosyncrasies of thought and behavior, and opined that those might contribute to the Veteran's long history of underemployment for a person of his intelligence.  

On VA examination in April 2013, the Veteran was described as underemployed.  The VA examiner opined that the Veteran's psychiatric disorder caused him occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of stress.  However, the Veteran was not found to have total occupational and social impairment due to his psychiatric disorder.  At his August 2016 VA examination, the Veteran reported that he was working at a local school district and going to school.  He was noted to have difficulty establishing and maintaining effective work or social relationships and adapting to stressful circumstances, including work or a work-like setting.  The VA examiner concluded that the Veteran's psychiatric disorder caused occupational and social impairment with reduced reliability and productivity.  Again, the Veteran was not found to have total occupational and social impairment.  
 
The Veteran's VA medical center (VAMC) records include a July 2010 psychiatric consultation note.  At that time, the Veteran reported that he held a bachelor's degree in political studies and had worked as a substitute teacher since 1990.  He also said that he was licensed as a street artist, did portraits for money, and previously worked as a correctional officer at a prison.  He reported receiving a small pension from the state.  The VAMC clinician noted that the Veteran's employment was "steady."  Although the Veteran described a wide range of academic and vocational pursuits, it was noted that he could not complete many of them due to interpersonal and/or intrapersonal challenges.  However, the VAMC clinician opined that the Veteran had "for the most part adapted well to his personality," citing the Veteran's success in a number of professional and personal endeavors, his ability to maintain employment and financial stability, and his meaningful connections with friends and family. 

Upon consideration of the record, the Board concludes that the Veteran is not permanently and totally disabled, as he does not meet the schedular requirements for consideration for nonservice-connected pension benefits and he is not shown to be unemployable as a result of nonservice-connected disability.  38 C.F.R. § 4.16.  The Board acknowledges that the Veteran has a documented acquired psychiatric disorder that disables him to some extent.  His underemployment and reported difficulties in reaching his full potential are well documented.  However, there is no evidence that the Veteran is permanently unemployable or that he suffers from a disability that would make the average person unable to follow a substantially gainful occupation.  Rather, the Veteran has been able to maintain employment as a substitute teacher since 1990.  He reported pursuing an advanced degree in art and making money as a painter.  His symptomatology, as noted in multiple clinical evaluations, is not so severe as to prevent him from establishing and maintaining positive relationships with others.  In sum, there is no competent medical evidence of record that supports a finding of permanent and total disability due to an acquired psychiatric disorder, or any other disability.  For those reasons, the Board concludes that the weight of the evidence is against a finding that the Veteran is permanently and totally disabled.

In sum, the evidence of record shows that the Veteran is not yet 65 years old and is not permanently and totally disabled.  For those reasons, he is not entitled to nonservice-connection pension.  In reaching this conclusion, the Board notes that the Veteran has not provided information about his income.  Thus, a determination cannot be made as to whether the Veteran meets the income requirements for entitlement to a pension.  However, because evidence of the Veteran's age and level of disability are dispositive, the Board does not need to address the income requirements in this case.   

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).






	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for an acquired psychiatric disorder is denied.

Entitlement to nonservice-connected pension is denied.



____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


